Appeals by the defendant from two judgments and a judgment, as amended, of the Supreme Court, Queens County (Rotker, J.), all rendered October 21, 1992, convicting him of criminal possession of a controlled substance in the third degree under Indictment No. N13563/90, criminal possession of a weapon in the third degree under Indictment No. 2322/92, and robbery in the first degree under Indictment No. 2579/92, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments and judgment, as amended, are affirmed.
Contrary to the defendant’s contention, the record demonstrates that the Supreme Court and the defendant’s own trial counsel engaged in painstaking efforts to ensure that the defendant’s multiple oral and written waivers of the right to appeal, which expressly encompassed the order denying suppression and the sentences which ultimately were imposed, were knowing, voluntary, and intelligent (see, People v Allen, 82 NY2d 761; People v Moissett, 76 NY2d 909). Accordingly, appellate review of the issues raised by the defendant was effectively waived by him as part of his plea bargains (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Thompson, J. P., Sullivan, Friedmann and Krausman, JJ., concur.